Title: To James Madison from William Hart, 24 July 1801
From: Hart, William
To: Madison, James


Sir,
Say-Brook (Connecticut,) 24th July 1801.
Soon after the President issued his proclamation permitting American Vessels to sail for & trade at Saint-Domingo, I ordered my Sloop Harriot with a valuable cargo on board, under the command of Captain Willoughby Lynde, to Cape Francois, where she arrived in September 1799; and from thence proceeded to Port-de-paix, where her cargo was disposed of to Government; the business being nearly closed when she with a part of her cargo on board, was taken in requisition by that Government, and was with said Captain & crew, employed rising of thirty days, transporting troops to different ports in said Island, for which no compensation has been made, notwithstanding every exertion to obtain it. General Toussaint was applied to by the Captain in person, and Mr. George Pratt Supercargo on board of said Sloop corresponded with Edward Stevens Esqr. Consul General at the Cape on the subject, but all to no effect, excepting the fair promise of General Toussaint to make compensation soon as possible.
A copy of the account, stated & exhibited to General Toussaint and to the Consul General, with the protest made on the occasion, I herewith transmit to you, with two of Mr. Stevens letters addressed to Mr. Pratt the Supercargo; since which, you will please to observe that Mr. Stevens has made no communications on the subject.
I beg leave further to represent, that in October last, I fitted out sd. Sloop Harriot under command of David Strong, destined to the Island of Antigua; that on her passage, she was met with by the French privateer Brig La-Lagresse, fitted out at Guadaloupe and commanded by Capt. Charles, who robbed the said Sloop of number of articles of her Cargo, & otherwise by his imprudent conduct injured the Cargo on board, to very considerable amt., as will appear by the Captains protest enclosed.
At the particular solicitation of Capt. Strong, Capt. Charles gave to him a certificate purporting the principal part of the articles taken, which said original certificate, I also enclose, together with my account stating the amt. of loss & damages by me sustained.
This latter claim, I think is clearly provided for by the late treaty with the French Government; and I flatter myself, that my claims will meet with the patronage & support of our Government; & that they will be paid. Having therefore, no alternative but thro’ the medium of the Secretary of State, I solicit your interposition in my favor. I have the honor to be; with the highest consideration, Your most obedt. servant
Wm Hart
30th. July.
P. S. I have enclosed Mr. Pratt, (the Supercargo of Sloop Harriot’s) Deposition, corroborating Capt. Strong’s protest, relative to the plundering of said Sloop by Capt. Charles.
W H
 

   
   RC (DNA: RG 76, France, Unbound Records Relating to Spoliation Claims, ca. 1885). Docketed by Wagner. Enclosures not found.


